Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.23BA

 

 

SIXTY-SECOND AMENDMENT

TO

MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

This SIXTY-SECOND AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  Upon execution by both
parties, this Amendment shall be effective June 1, 2017 (“Effective Date”).  CSG
and Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) entered into effective as of January 1, 2010 (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement, as amended
hereby.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

CSG and Customer agree to the following as of the Effective Date of this
Amendment:

 

1.

Customer desires to use, and CSG agrees to provide to Customer, CSG’s Message
Manager as a Recurring Service under the Agreement.  Therefore, the following
changes are hereby made to the Agreement:

 

 

a.

SCHEDULE A, “Services”, is hereby amended to add “Message Manager” to the list
of Additional Services and by adding the following description to EXHBIT A-5 as
follows:

 

CSG’s Message Manager.  Message Manager is a fully CSG-hosted web application
that provides Customer with the ability to compose and maintain document
messages and provide robust statement message composition with prioritization,
rich text, basic selectivity, preview and reporting capabilities to facilitate
Customer's communication with Subscribers.  The specific Message Manager
capabilities to be implemented for Customer will be set forth in a mutually
acceptable SOW.

 

2.

Additionally, SCHEDULE F, “FEES”, CSG SERVICES, Subsection III. entitled
“Payment Procurement,” Subsection A. entitled “Print and Mail Services” of the
agreement is”, is hereby amended to add a new Subsection XI. entitled “Message
Manager” as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

XI.  Message Manager (Note 31)

 

 

1.Start-up and Implementation (Note 32)

********

$**********

2.Message Manager Processing Fee

********

$**********

Note 31: Upon implementation of CSG’s Message Manager Service, CSG shall provide
and Customer is committed to use and pay for such Service through the expiration
of the Agreement (including any applicable Termination Assistance) or the
earlier termination of the Agreement or the Service in accordance with Section
19. Termination.

Note 32: All Message Manager Start-Up services and the associated fees shall be
set forth in that certain Statement of Work, “Statement Redesign and Message
Manager,” (CSG document no. 4118442).

 

3.

Customer and CSG agree the Fees applicable to Message Manager shall be applied
to Customer’s Minimum Customer Purchase Obligation, which is defined in the 61st
Amendment to the Agreement, for the applicable contract year in which they are
invoiced unless otherwise provided in the Agreement or an applicable SOW.

 

[Signature Page Follows]

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.

 

CSG SYSTEMS, INC.

 

By: /s/ Rob Dravenstott

 

By:  /s/ Gregory L. Cannon

 

Name:  Rob Dravenstott

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President and Chief Information Officer

 

Title:  SVP, Secretary & General Counsel

 

Date:  12/19/17

 

Date:  12/20/17

 